Exhibit 10.3

 

AMENDED AND RESTATED

MANAGEMENT AND ADVISORY AGREEMENT

 

This AMENDED AND RESTATED MANAGEMENT AND ADVISORY AGREEMENT (the "Agreement"),
dated as of June ____, 2012, is by and between Western Capital Resources, Inc.,
a Minnesota corporation (the "Company"), and Blackstreet Capital Management,
LLC, a Delaware limited liability company ("BCM").

 

WHEREAS, the Company and BCM are parties to that certain Management and Advisory
Agreement dated as of May 12, 2010 (the “Original Agreement”) pursuant to which,
among other things, the Company retained BCM to provide certain management and
advisory services to the Company; and

 

WHEREAS, the Company desires to retain BCM to provide certain management and
advisory services to the Company in light of, among other things, the Company’s
prior internal control issues, the highly regulated business in which the
Company is involved, the increasing complexity of the Company’s multiple
business lines, and the diminished staffing of the Company at the management
level and increasing strain on such management since the departure of prior
management at the conclusion of fiscal 2008; and

 

WHEREAS, the parties desire to amend and restate the Original Agreement to make
certain clarifications with respect to the payment of fees and the ability of
the Company to terminate the Original Agreement, among other things; and

 

WHEREAS, BCM will continue to provide advisory and other services to the Company
in connection with any subsequent actions by the Company including but not
limited to any debt or equity financing from third party lenders relating to the
above; and

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows:

 

1.Management Services. During the term of this Agreement (the "Term"), BCM
hereby agrees:

 

(a)to provide the Company with financial, managerial, strategic and operational
advice in connection with its day-to-day operations, including, without
limitation:

 

(i)advice with respect to the investment of funds and cash management;

 

(ii)advice with respect to the development and implementation of strategies for
improving the operating, marketing and financial performance of the Company and
its subsidiaries;

 

(iii)advice with regard to growth of new stores, including but not limited to
arranging acquisition and financing of such growth;

 

 

 

 

(iv)assistance with support for various corporate functions of the Company as
well as administrative support in light of the Company’s reduced staffing;

 

(v)advice and assistance with respect to analytical services;

 

(vi)advice and assistance with respect to lobbying and other regulatory and
compliance needs of the Company through BCM’s political and professional
contacts and associations (including without limitation membership in the CFSA
and a deep and long-standing relationship with one of the largest and most
prestigious lobbying firm in the country) and BCM’s knowledge base in the
Company’s business areas;

 

(vii)advice and assistance with respect to installing and monitor controls and
procedures at the Company, which is a specialty of BCM and which the Company is
in need of in light of deficiencies in internal controls being identified for
the past two years; and

 

(viii)advice and assistance with respect to establishing and implementing daily
and weekly reporting with checks and balances, to avoid management integrity
issues that have previously affected the Company and prevent such issues from
happening in the future.

 

(b)to allow certain of its qualified personnel to serve on the board of
directors (or observe board meetings) of the Company and its subsidiaries, if
any (or their equivalents).

 

(c)to assist the Company in obtaining debt or equity financing

 

2.Payment of Fees. During the Term, the Company agrees:

 

(a)to pay to BCM (or an affiliate of BCM designated by it) a management fee
equal to the greater of 1) 5% of EBITDA per annum or 2) $330,750 per annum
(increasing 5% per year) in exchange for the services provided to the Company by
BCM, as more fully described in Section 1 of this Agreement, with such fee being
payable by the Company monthly in advance by wire transfer of immediately
available funds; and

 

(b)to pay BCM, in connection with the closing of any debt or equity financing
from any third party, a fee in an amount equal to two percent (2%) of the total
amount of funds committed in such financing. Such fee shall be payable directly
to BCM from the proceeds of the financing

 

 

 

(c)to pay BCM, in connection with referring any add on acquisitions to the
Company and performing due diligence and turnaround services in connection with
such acquisitions, a fee in the amount of $400,000 at the closing of such
acquisitions and to subsequently increase management fees paid to BCM in Section
2(a) by $60,000 per annum for each add on acquisition in exchange for the
services provided to the Company and any add on acquisitions unless such fees
are reduced or waived in their entirety by BCM in its sole discretion.

 

3.           Term of Agreement.  The Agreement shall continue in full force and
effect, until the earlier of (i) termination by mutual consent of the parties or
(ii) upon written notice from the Company to BCM, in connection with any sale of
all or substantially all of the assets of the Company or any merger or other
transaction in which the holders of a majority of the outstanding stock of the
Company immediately prior to such transaction own less than 50% of the stock of
the Company (or any successor entity) after giving effect to such transaction in
all cases to an unaffiliated third party. Upon any termination by the Company
pursuant to subsection (ii) in the preceding sentence, the Company shall be
required to pay a termination fee to BCM in an amount equal to the result of (a)
the total fees payable pursuant to Section 2(b) above during the twelve (12)
month period immediately preceding termination multiplied by (b) three (3). The
foregoing termination fee shall be payable to BCM within two (2) business days
of delivery of written notice of termination by the Company. The obligations of
the Company under Section 4 below shall survive any such termination.

 

4.Expenses; Indemnity.

 

4.1           Expenses. The Company agrees to pay on demand all expenses
incurred by BCM and/or any of its affiliates in connection with this Agreement
and the provision of services hereunder, including but not limited to: (i) the
fees and disbursements of (a) Patton Boggs, LLP, or any other special counsel to
BCM, (b) Todres, or any other accountant to the Company and (c) any other
consultants or advisors retained by the parties in clauses (a) and (d) arising
in connection with the preparation, negotiation and execution of this Agreement
and any other agreement executed in connection herewith or the consummation of
the transactions contemplated hereby and thereby, including, without limitation,
amendments, modifications, restructurings, add on acquisitions and waivers, and
exercises and preservations of rights and remedies, and (ii) the out-of-pocket
expenses incurred by BCM or any of its affiliates in connection with the
provision of services hereunder or the attendance at any meeting of the board of
directors (or their equivalent or any committee thereof) of the Company or any
of its subsidiaries, if any.

 

 

 

Patton Boggs LLP’s or any other legal counsel retained (each, “Counsel”) in
connection with the provision of services on behalf the Company in its role as
special counsel to BCM, may create an attorney-client relationship between such
Counsel and the Company. The Company acknowledges that Patton Boggs (and, to the
extent applicable, any such other Counsel) has represented and continues to
represent BCM on numerous matters both related and unrelated to the Company. By
signing below, the Company acknowledges Patton Boggs’ (and, to the extent
applicable, any such other Counsel’s) representation of BCM and recognizes and
expressly acknowledges that any joint representation of the Company’s interests
shall not be deemed to constitute or give rise to any conflict of interest
relating to any Counsel’s continued representation of BCM on matters relating to
the Company, this Agreement or otherwise. If, at any time during the course of
any Counsel’s representation of the Company there arises an actual or potential
conflict with BCM, it is expressly agreed by the parties that (1) such Counsel
may continue to represent BCM; (2) nothing stated during such Counsel’s
representation of BCM and the Company shall be construed to mean that
suchCounsel could not continue to represent BCM; (3) any and all confidences,
secrets or other privileged communications that any of the Company or BCM has
communicated to such Counsel may be shared with BCM; and (4) if such information
is shared with BCM, BCM retains the right to waive the confidentiality of such
information, even if doing so may raise questions about compliance with
applicable legal or regulatory requirements. Having been apprised of these
potential conflicts and adverse consequences, the Company, by signing below
confirms that it has concluded that they do not outweigh the benefits to it of
such Counsel’s joint representation and each of the Company and BCM, by signing
below, consent to such joint representation and acknowledge receipt of
disclosure of the existence and nature of possible conflicts of interest among
BCM and the Company and the possible adverse consequences of such joint
representation.

 

4.2           Indemnity and Liability. In consideration of the execution and
delivery of this Agreement by BCM, the Company hereby agrees to indemnify,
exonerate and hold each of BCM, and its partners, members, shareholders,
affiliates, persons for which they are acting as nominees, trustees, directors,
officers, fiduciaries, employees and agents and each of the partners, members,
shareholders, affiliates, trustees, directors, officers, fiduciaries, employees
and agents of each of the foregoing (collectively, the "Indemnities") free and
harmless from and against any and all actions, causes of action, suits, losses,
liabilities and damages, and expenses in connection therewith, including without
limitation attorneys' fees and disbursements (collectively, the "Indemnified
Liabilities"), incurred by the Indemnities or any of them as a result of, or
arising out of, or relating to the execution, delivery, performance, enforcement
or existence of this Agreement except for any such Indemnified Liabilities
arising on account of any Indemnity's willful misconduct, and if and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Company hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. None of the Indemnities shall be liable to the Company or any of
its affiliates for any act or omission suffered or taken by such Indemnity that
does not constitute willful misconduct.

 

5.               Independent Contractor. The Company and BCM agree and
acknowledge that BCM shall perform services hereunder as an independent
contractor, retaining control over and responsibility for its own operations and
personnel. Neither BCM nor its employees shall be considered employees or agents
of the Company as a result of this Agreement or the services provided hereunder.

 

6.                Non-Assignability of Agreement. Neither party shall have the
right to assign this Agreement without the consent of the other party hereto.
BCM acknowledges that its services under this Agreement are unique. Accordingly,
any purported assignment by BCM without the consent of the Company shall be
void. Notwithstanding the foregoing, BCM may assign all or part of its rights
and obligations hereunder to any affiliate of BCM which provides services
similar to those called for by this Agreement, in which event BCM shall be
released of all of its rights and obligations hereunder.

 

 

 

7.               Waiver. No amendment or waiver of any term, provision or
condition of this Agreement shall be effective unless in writing and executed by
each of BCM and the Company. No waiver on any one occasion shall extend to or
effect or be construed as a waiver of any right or remedy on any future
occasion. No course of dealing of any person nor any delay or omission in
exercising any right or remedy shall constitute an amendment of this Agreement
or a waiver of any right or remedy of any party hereto.

 



8.               Maryland Law, etc.



  

8.1           Choice of Law. This Agreement shall be governed by and construed
in accordance with the domestic substantive laws of the State of Maryland
without giving effect to any choice or conflict of law provision or rule that
would cause the application of the domestic substantive laws of any other
jurisdiction.

 

8.2           Consent to Jurisdiction, etc. Each of the parties agrees that all
actions, suits or proceedings arising out of or based upon this Agreement or the
subject matter hereof shall be brought and maintained exclusively in the federal
and state courts of the State of Maryland, specifically in Montgomery County,
MD. Each of the parties hereto by execution hereof (i) hereby irrevocably
submits to the jurisdiction of the federal and state courts in Montgomery
County, in the State of Maryland for the purpose of any action, suit or
proceeding arising out of or based upon this Agreement or the subject matter
hereof and (ii) hereby waives, to the extent not prohibited by applicable law,
and agrees not to assert, by way of motion, as a defense or otherwise, in any
such action, suit or proceeding, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that it is immune from
extraterritorial injunctive relief or other injunctive relief, that its property
is exempt or immune from attachment or execution, that any such action, suit or
proceeding may not be brought or maintained in one of the above-named courts,
that any such action, suit or proceeding brought or maintained in one of the
above-named courts should be dismissed on grounds of forum non conveniens.,
should be transferred to any court other than one of the above-named courts,
should be stayed by virtue of the pendency of any other action, suit or
proceeding in any court other than one of the above-named courts, or that this
Agreement or the subject matter hereof may not be enforced in or by any of the
above-named courts. Each of the parties hereto hereby consents to service of
process in any such suit, action or proceeding in any manner permitted by the
laws of the State of Maryland, agrees that service of process by registered or
certified mail, return receipt requested, at the address specified in or
pursuant to Section 10 is reasonably calculated to give actual notice and waives
and agrees not to assert by way of motion, as a defense or otherwise, in any
such action, suit or proceedings any claim that service of process made in
accordance with Section 10 does not constitute good and sufficient service of
process. The provisions of this Section 8.2 shall not restrict the ability of
any party to enforce in any court any judgment obtained in a federal or state
court of the State of Maryland.

 

 

 

 

8.3           Waiver of Jury Trial. To the extent not prohibited by applicable
law which cannot be waived, each of the parties hereto hereby waives, and
covenants that he or it will not assert (whether as plaintiff, defendant, or
otherwise), any right to trial by jury in any forum in respect of any issue,
claim, demand, cause of action, action, suit or proceeding arising out of or
based upon this Agreement or the subject matter hereof, in each case whether now
existing or hereafter arising and whether in contract or tort or otherwise. Each
of the parties hereto acknowledges that it has been informed by each other party
that the provisions of this Section 8.3 constitute a material inducement upon
which such party is relying and will rely in entering into this Agreement and
the transaction contemplated hereby. Any of the parties hereto may file an
original counterpart or a copy of this Section 8.3 with any court as written
evidence of the consent of each of the parties hereto to the waiver of his or
its right to trial by jury.

 



9.                Entire Agreement. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof.



 

10.              Notice. All notices, demands, and communications of any kind
which any party may require or desire to serve upon any other party under this
Agreement shall be in writing (including telecopier facsimile or similar
writing) and shall be served upon such other party and such other party's copied
persons as specified below by personal delivery or telecopier transmission to
its address or telecopier number set forth below or to such other telecopy
number and address as any party shall have specified by notice to each other
party or by mailing a copy thereof by certified or registered mail, or by
Federal Express or any other reputable overnight courier service, postage
prepaid, with return receipt requested, addressed to such party and copies
persons at such addresses. In the case of service by personal delivery, it shall
be deemed complete on the first business day after the date of actual delivery
to such address. In the case of service by telecopier transmission, it shall be
deemed complete on the first business day after the date of receipt of
answerback or other confirmation of receipt at such telecopier number. In case
of service by mail or by overnight courier, it shall be deemed complete, whether
or not received, on the third day after the date of mailing as shown by the
registered or certified mail receipt or courier service receipt. Notwithstanding
the foregoing, notice to any party or copied person of change of address or
telecopy number shall be deemed complete only upon actual receipt by an officer
or agent of such party or copied person.

 

  If to the Company, to it at:       Western Capital Resouces, Inc.   11550 “I”
Street, Suite 150   Omaha, NE  68137   Attn: Chief Executive Officer       If to
BCM, to it at:       Blackstreet Capital Management, LLC   5425 Wisconsin Avenue
Suite 701   Chevy Chase, MD 20815
Telecopy: (240) 332-1333
Attn: Murry N. Gunty

 

 

 

 

  with a copy to:       Patton Boggs LLP   2550 M Street, NW   Washington, DC
20037-1350   Attn: Doug Boggs   Telecopy: (202) 457-6103

 

11.             Counterparts, Facsimile Signature. This Agreement may be
executed in any number of counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.
This Amendment will become effective when duly executed and delivered by each
party hereto. Counterpart signature pages to this Amendment may be delivered by
facsimile or electronic delivery (i.e., by email of a PDF signature page) and
each such counterpart signature page will constitute an original for all
purposes.

 

12.             Severability. If in any judicial or arbitral proceedings a court
or arbitrator shall refuse to enforce any provision of this Agreement, then such
unenforceable provision shall be deemed eliminated from this Agreement for the
purpose of such proceedings to the extent necessary to permit the remaining
provisions to be enforced. To the full extent, however, that the provisions of
any applicable law may be waived, they are hereby waived to the end that this
Agreement be deemed to be valid and binding agreement enforceable in accordance
with its terms, and in the event that any provision hereof shall be found to be
invalid or unenforceable, such provision shall be construed by limiting it so as
to be valid and enforceable to the maximum extent consistent with and possible
under applicable law.

 

13.     Subordination Agreement. The obligations of the Company to BCM under
this Agreement are subordinated to the prior payment in full of any senior debt
of the Company and any subordinated debt provided by Blackstreet Capital
Partners II, L.P. or its affiliates. Notwithstanding anything to the contrary
contained herein, the Company may, at its option and without prior notice to
BCM, defer any payment hereunder, which, absent this sentence, would be due
hereunder if, for so long as and to the extent that any such payment would be in
violation of the terms of any subordination agreement in place with respect to
such senior or subordinated debt, and the Company shall not be deemed in default
of this Agreement as a result of the deferral of any such payment pursuant to
this sentence.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Management and Advisory
Agreement as of the date first above written.

 

  WESTERN CAPITAL RESOURCES, INC.       By:     Name: John Quandahl   Title: 
Chief Executive Officer     BLACKSTREET CAPITAL MANAGEMENT, LLC        By:    
Name: Murry N. Gunty   Title: Manager

 

 

 

